Citation Nr: 1442302	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  95-36 429	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbosacral spine disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a right hand and arm disability.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to May 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a  March 1994 rating decision in which the RO denied service connection for back and shoulder disabilities, as well as a May 2002 rating decision in which the RO denied service connection for a right hand and arm condition.  During the course of this appeal, the Veteran relocated to Florida and the RO in St. Petersburg has assumed jurisdiction.  

In June 1998, the Veteran testified during a hearing before RO personnel regarding the claims for service connection for a lumbosacral disability and a cervical disability; a transcript of that hearing is of record.  In May 2002, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO regarding the claims for service connection for a lumbosacral disability and a cervical disability; a transcript of that hearing is also of record.   

In December 2002, the Board determined that further evidentiary development was warranted regarding the claims for service connection for a lumbosacral disability and a cervical disability, and undertook such development pursuant to the version of 38 C.F.R. § 19.9(a)(2) (2002) and Board procedures then in effect.  However, those provisions of 38 C.F.R. § 19.9 were later held to be invalid.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Thereafter, in June 2003, the Board remanded those issues (recharacterized as including back, neck, and shoulder disabilities) to the RO for consideration of the evidence developed by the Board, as well as for compliance with the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  After consideration of the evidence obtained by the Board and completing the other requested action, the RO continued denial of the Veteran's claims (as reflected in the August 2003 supplemental SOC (SSOC)). 

In a July 2004 decision, the Board denied the Veteran's claims for service connection for cervical spine, lumbosacral spine, and shoulder disabilities. 

In October 2004, the Veteran filed a motion for reconsideration of the July 2004 Board decision.  In January 2005, a Deputy Vice-Chairman of the Board granted the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2004).  By decision of February 2005, the Board vacated its July 2004 decision, pursuant to 38 C.F.R. § 20.904, and entered a new decision denying service connection for a shoulder disability, and remanding the matters of service connection for cervical spine and lumbosacral spine disabilities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing the requested actions, the RO continued to deny each, and returned these matters to the Board for further appellate consideration. 

In a June 2006 decision, the Board denied service connection for cervical and lumbosacral spine disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 Order, the Court granted a Joint Motion for Remand filed by the parties, vacating the Board's June 2006 decision, and remanding these matters to the Board for further actions consistent with the joint motion. 

In March 2008, the Board (via the Veterans Law Judge who conducted the May 2002 hearing) remanded the claims for service connection for cervical and lumbosacral spine disabilities to the RO for additional development.  Also in March 2008, the Board remanded the claim for service connection for right hand and arm disability for the sole purpose of scheduling a Board hearing (as requested by the Veteran in his substantive appeal).  

In January 2010, the Veteran testified during  a hearing, before a Veterans Law Judge (who has since retired from the Board) regarding his claims for service connection for lumbosacral spine, cervical spine, and right hand and arm disabilities; a transcript of that hearing is also of record. 

Because the Veterans Law Judges who conducted hearings in these matters are each required to participate in the decision, the claims for service connection for a lumbosacral spine disability and for a cervical spine disability were assigned to a panel of three Veterans Law Judges, to include both Judges who conducted hearings.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2013). 

In July 2010, the Board (panel of three Veterans Law Judges) remanded the claims for service connection for cervical spine and lumbar spine disabilities for additional development, to include obtaining records from the Miami VA Healthcare System and the Brooklyn VAMC, dated since June 2004; requesting that the Veteran provide information and authorization(s) pertaining to any additional evidence regarding his claims and assisting him in obtaining any such evidence; arrange for a supplemental opinion from the June 2009 VA examiner, or if unavailable or the requested opinion cannot be provided without an examination, have the Veteran undergo a VA examination with opinion.  Review of the record shows there was substantial compliance with the remand directives of July 2010 regarding the claims for service connection for cervical spine and lumbar spine disabilities, however, there was not substantial compliance with the remand directives of July 2010 regarding the claim for service connection for right hand and arm disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2012, the Board issued another remand.  With regard to the claims for service connection for cervical spine and lumbar spine disabilities, the Board's remand was issued in order to obtain any reports of VA examination(s) that reportedly took place in 1965; determine if a prior claim for a back disorder was filed in 1965; inform the Veteran of the actions taken to obtain such records; send the Veteran a letter requesting he provide information and authorizations to obtain any additional evidence; assist the Veteran in obtaining any additional evidence identified; and, if any additional evidence was obtained, request a supplemental opinion from the December 2010 VA examiner, or if that examiner is not available or is unable to provide the opinion without examining the Veteran, arrange for him to undergo VA examination.  With regard to the claim for service connection for right hand and arm disabilities, the Board found that the VA examiner's opinion of December 2010 was not adequate and ordered an addendum opinion.  Stegall v. West, supra.  For reasons set forth below, the Board finds that there were was not substantial compliance with the Board's July 2012 remand directives regarding the claim for service connection for right hand and arm disabilities; thus, another remand is warranted.  Id.

Review of the record shows that in a January 2013 letter, the RO advised the Veteran, among other things, of its efforts to obtain x-rays and examinations from 1965, a compensation claim reportedly filed in May 1964, and although the Veteran sent a response, no additional information or evidence was provided.  Although not required pursuant to the July 2012 remand directives, the RO did attempt to schedule the Veteran for a VA examination in January 2013, however, the Veteran called to report he would not attend such VA examination; thus, in light of the foregoing.  Thus, the Board concludes that there has been substantial compliance with the remand directives of July 2012 regarding the claims for service connection for cervical spine and lumbar spine disabilities.  Stegall, supra.

In March 2013, the Veteran's representative at that time, Michael R. Viterna, Attorney at Law, sent letters to VA and to the Veteran, advising that he was withdrawing his representation of the Veteran.  In a letter dated in September 2013, the Board provided the Veteran the opportunity to authorize another organization or person to represent him, or to represent himself.  In November 2013, the Veteran advised the Board that he wished to represent himself.  

Finally, the Board notes that two separate appeals have been merged under the Veteran's initial (earliest) docket number, for purposes of judicial economy and efficiency, as well as to afford him his original place on the docket.  See 38 C.F.R. § 20.900.  In this regard, as noted above, in May 2002, the undersigned Veterans Law Judge heard testimony on the two initial issues on appeal-entitlement to service connection for lumbosacral spine disability and for cervical spine disability.  Thereafter, in January 2010, a different Veterans Law Judge conducted a hearing and heard testimony on the two initial issues plus the additional issue of entitlement to service connection for a right hand and arm disability.  The Veterans Law Judge who conducted the hearing in 2010 is now retired and no longer employed by the Board.  The Veteran was apprised of this fact in a letter dated in May 2014, at which time he was also informed of his right to a hearing before another Veterans Law Judge, if he so desired.  In May 2014, the Veteran responded that he did not wish to appear at a hearing, and requested that the Board consider his case based on the evidence of record.  The Board will therefore proceed with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  
The Board's decision on the claim for service connection for lumbosacral spine and cervical spine disabilities are set forth below. The claim for  service connection for a right hand and arm disability is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. As to his spine, the Veteran is presumed sound upon entry into active service , as the  evidence does not clearly and unmistakably show that he had a cervical or lumbosacral disability that existed prior to active service. 

2.  The evidence of record preponderates against a finding that the Veteran's lumbosacral spondylosis is causally or etiologically related to his active service. 

3.  The evidence of record preponderates against a finding that the Veteran's cervical spondylolisthesis and degenerative disc disease is causally or etiologically related to his active service. 



CONCLUSIONS OF LAW

1. The Veteran's lumbosacral spondylosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2. The Veteran's cervical spondylolisthesis and degenerative disc disease were not incurred in or aggravated by active service.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision and held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue and that determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2001, June 2003, November 2004, and February 2005, that fully addressed the notice elements in this matter.  These letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in March 2006, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the appellant.  

Additionally, in May 2002 and in January 2010, the Veteran was provided opportunities to set forth his contentions during hearings before two of the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Here, during the May 2002 and the January 2010 hearings, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the circumstances of the Veteran's reported cervical and lumbosacral injuries, the nature of his current disabilities, and his history of post-service treatment, to include whether there were any outstanding pertinent medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, consistent with Bryant, the Veterans Law Judges who conducted hearings in 2002 and 2010 complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claims based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board notes that the Veteran has repeatedly contended that he was treated in service at Fort Sill, Fort Hood, and Fort Dix for injuries resulting from boxing.  He also has contended that upon his discharge from service in 1964, he filed a disability claim with VA.  Finally, he has contended that right after service, in 1964-1965, he was examined and treated at Governor's Island and Brooklyn Naval Airbase for his back problems and for injuries that had been aggravated during his service.  The record reflects that attempts have been made to obtain such records, and that the Veteran has been advised of same.  Of record are his service enlistment and discharge examinations, as well as in-service treatment records, including showing treatment at Fort Dix and Fort Hood, and treatment for the Veteran's complaints of neck and back pain, however, no diagnoses were rendered.  It is unclear whether there may be additional STRs, as the Veteran has reported treatment at Fort Sill, however, such records are not included with the STRs of record.  Further, records from a Governor's Island and/or Brooklyn Naval Airbase have not been located, as VA has been unable to identify and address or location of such facilities.  Again, the Veteran has been advised of this and has been asked to provide identifying information for these facilities.  In such situations, where STRs appear to be missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is also no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

The record reflects that the Veteran underwent VA examinations, including in October 1993, March 2003, June 2009, and December 2010.  The Board notes that the July 2009 VA examination report included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  Such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that on enlistment examination in August 1963, the Veteran's upper extremities, lower extremities, spine, neck and neurological system were all normal.  On his Report of Medical History, prepared in conjunction with his enlistment examination, the Veteran noted no swollen or painful joints and no painful shoulder, and stated he was in excellent health.  In December 1963, he had complaints of neck and back pain without diagnosis or treatment.  In January 1964, the Veteran was seen at an Outpatient Clinic at Fort Dix, and it was again noted that he had complaints of severe pain in his neck and back.  Records from the Army Hospital at Fort Dix, dated in January 1964, showed that the Veteran was treated for an upper respiratory infection and cellulitis of his right hand and arm.  

On April 13, 1964, the Veteran was seen in the emergency room at the USAH (U.S. Army Hospital) at Fort Hood, and he was reported to have re-injured his neck and back on the Army boxing team, and was sent to the orthopedic clinic; no orthopedic clinic records are available.  The report of his April 28, 1964, separation examination showed his spine, upper extremities, lower extremities, neck and neurological system to be normal.  On his Report of Medical History completed in connection with that examination, the Veteran stated that he suffered from neck and back injuries aggravated while boxing in service, and that he had a twelve-year history of acute neck and back injuries resulting from boxing. However, he denied swollen or painful joints or a painful shoulder and stated he had never worn a back brace or support. The physician reviewing the form noted that the Veteran had spasm in his neck secondary to hyperextension injuries from boxing that were in existence prior to service.  The examiner further noted that the Veteran did not go to see a doctor because he wanted to go to the Olympics. 

In September 1968, the Veteran underwent an Army Reserves quadrennial examination. The examiner noted a normal neck, spine, upper extremities, lower extremities, and neurological system on clinical examination, and the Veteran was deemed qualified for retention. On his contemporaneous Report of Medical History, the Veteran stated that his health was poor due to back and neck injuries.  He reported he had a painful shoulder or elbow, and had worn a back brace or support, but had no swollen or painful joints.  He stated he had been rejected for Special Forces in May 1963. 

During his RO and Board hearings, and in various statements, the Veteran asserted a medical relationship between current cervical and lumbar spine disabilities and his active military service.  He has indicated that he has had problems since discharge with his neck and back, and that he was treated in the 1960s and 1970s through his employment health insurance; however, he also acknowledged that these records are not available because they were destroyed.  

The first documented post-service record medical treatment is in 1991, after the Veteran suffered an on the job injury to his neck, back and shoulder in March 1991.  As reported in his claims for workers compensation and social security benefits, in March 1991, the Veteran reported that he tripped on an object where he worked as a teacher, flipped over, and landed on his shoulders, neck and back.  Since then, he has been diagnosed with a variety of disabilities related to this incident, including lumbar radiculopathy, traumatic cervico-dorsal and lumbosacral derangement, and chronic cervical and lumbosacral strain.  The medical evidence of record shows that he still receives treatment for cervical and lumbar spine conditions.  Further, he was awarded both workers' compensation and Social Security Administration  (SSA) disability benefits in connection with his 1991 on the job injury. 

With regard to a relationship between the veteran's current disabilities and his active service, the majority of the medical evidence does not discuss his experiences in service, instead it relates the Veteran's current treatment and disabilities to his 1991 work related injury. 

In a June 1991 statement, Dr. Radna states that the Veteran's symptoms were caused by the alleged accident [in 1991]. 

In a December 1991 private chiropractic record, F. J. Crifasi, opined that the symptoms described by the Veteran were caused by the alleged accident at work.  The diagnoses were marked partial disability, traumatic lumbosacral radiculopathy, cervicobrachial neuritis, and myofascitis. 

In an April 1992 letter, Dr. Amode notes that the Veteran suffered an on the job injury then had symptoms and that the veteran denied any significant past medical history referable to symptoms of pain in his neck and lower back.  His diagnostic opinion was marked cervical strain and marked lumbar strain.  Dr. Amode opined that if the history is correct, the alleged accident of March 1991, as described by the Veteran, may be the competent producing cause of the complaints. 

In an October 1993 letter, Harold Fishbone, M.D. stated that the Veteran tripped and fell while working in 1991, and sustained injuries to his neck and back.  The Veteran reported his past history as an appendectomy, but no other injuries or operations.  The impression was that the Veteran showed signs of chronic cervical and lumbosacral sprain. 

In October 1993, the Veteran underwent VA spine, neck, orthopedic, and general medical examinations.  There is no mention of his 1991 on the job injury in these reports.  An x-ray showed narrowing of the interspace of C4-5, C5-6, and C6-1 associated with hypertrophic change of the lower cervical vertebral bodies, deformity of D11 due to compression fracture probably no (sic) recent in origin, and a normal lumbar spine.  The only diagnosis provided was status post trauma to neck and back in 1963-64. 

In a November 1993 private medical record, Dr. Roth notes that the Veteran's low back pain began in 1991 when he tripped and fell over an object. 

In an August 1997 letter, J. L. Greenberg, D.C. stated that the Veteran was under his care for cervico-brachial syndrome and lumbar neuritis.  In a May 1998 letter, Dr. Greenberg stated that the Veteran had been treated for severe spinal injuries since March 1991. 

In an April 2002 letter, Dr. Vargas addressed the Veteran's neck disabilities, and asserted that neck x-rays suggested that there was a strong possibility that the Veteran's degenerative joint disease in the neck could have been accelerated by injuries sustained from boxing during service in 1963 or 1964. 

A March 2003 VA spine examination report includes discussion of the Veteran's service medical records, his medical history as reported by the veteran, his on the job injury in 1991, and an evaluation of his current disabilities of the neck and back.  The VA examiner noted evidence of neck and back problems during the Veteran's service, as well as prior to service due to boxing, and that the Veteran's condition was exacerbated since 1991 after new trauma.  In discussing the Veteran's medical history, the examiner noted that the Veteran had trauma in 1963-64 secondary to a fall while in service.  The diagnosis was degenerative disc disease of the spine.  The VA examiner opined that although the Veteran had neck and back problems prior to service and during service, these problems were "mild" and did not prevent him from boxing, including in the Olympic Games.  The VA examiner added that, "apparently, [the Veteran's] real problems developed since trauma in 1991 (nonservice-connected)".

In a November 2003 letter, Dr. Vargas stated that the Veteran had been receiving physical therapy for work related injuries from November 2002 to November 2003. 

In a January 2004 letter, Dr. Friedman stated that the Veteran has osteoarthritis of the neck and back with cervical and lumbar nerve root irritation and that he needed special equipment for exercising in order to mitigate further pain and disability resulting from boxing injuries he sustained in 1963-64 while in the military. 

An August 2005 private medical record from K. Buekers, M.D., reveals that the Veteran complained of neck and low back pain.  The Veteran reported having had neck pain since the age of fourteen and in 1990 at work falling over a portable sawing machine and developing neck, lower back, and shoulder pain.  The impression was cervical myofascitis, cervical radiculopathy, muscle spasm, lumbar radiculopathy, and lumbar myofascitis. 

On a VA orthopedic examination in June 2009, the diagnoses included spondylolisthesis and degenerative disc disease of the cervical spine and lumbar spondylosis.  The VA examiner opined that the Veteran's cervical spondylolisthesis and degenerative disc disease and lumbar spondylosis were less likely as not (less than 50/50 probability) caused by or a result of cervical/lumbar conditions in service.  The rationale provided was that the Veteran was on active duty for less than one year and within that time span the Veteran denied any high energy injury to the neck or low back.  It was noted that the Veteran's described mechanism of injury was low energy and related to basic training or boxing, and that during a 12 month period it was less likely than not that multiple low energy injuries to the low back and neck could permanently alter the intervertebral motion segments and result in a post-traumatic process.  The examiner further noted that while the Veteran's x-ray findings were consistent with degenerative changes, these changes were much less severe than expected given the process was allegedly initiated over 45 years ago.  Furthermore, the Veteran was a competitive boxer and that during the vast majority of his boxing career, he was not active duty, and that multiple blows to his body and neck during his career were more likely the significant risk factor contributing to his current lumbar/cervical spine pathology.  

In a letter dated in September 2010, the Veteran's private chiropractor, Dr. Greenberg, indicated he had been treating the Veteran since 1991 for severe discogenic radiculopathies in the cervical and lumbar spines, and that the Veteran has been totally disabled since that date and unable to work.  

A private EMG dated in November 2010 revealed left C5-C6 cervical radiculopathy.

On a VA examination in December 2010, the examiner reviewed the claims folder, conducted an examination of the Veteran, and provided a brief summary of the Veteran's medical history.  The VA examiner noted that the letter from Dr. Vargas had been considered, but noted that Dr. Vargas did not give any weight to the fact that the Veteran had a long pre-service Olympic boxing experience.  The diagnoses included multilevel degenerative disc disease with spondylolisthesis at C2-3 level by x-rays, and moderate spondylosis of the lumbar spine.  The VA examiner opined that the Veteran's current neck and lower back conditions were less likely as not aggravated by his military service.  For rationale, the VA examiner indicated that the Veteran's period of active duty was short, of eight months, with no documentation of any high-energy injury to his neck or back, and that the Veteran's boxing career during service was a very short period with a much longer boxing career in civilian life before and after his military service.  The VA examiner further noted that the Veteran had 12 years of boxing prior to his enlistment as well as sometime after discharge, and that he had a few injuries since his discharge from service, including a fall in 1991, which worsened his back and neck pain, and another injury in 20025 when he fell down hitting his jaw and head on the concrete pavement.  The VA examiner also noted that the first documentation of neck and back pain, following the Veteran's discharge from service, was in 2002, around 38 years following his discharge.

In a letter dated in July 2012, a private chiropractor, Dr. Muransky, indicated that the Veteran presented to his office in July 2012 for a variety of complaints of the neck, upper back, mid back, and lower back, and noted that the Veteran reported this problem had been ongoing for many years.  Dr. Muransky provided a current assessment of the Veteran's cervical and lumbar disabilities.  

In January 2013, the Veteran was scheduled for a VA examination, but called and advised that he was refusing to attend the VA examination at the Miami VAMC.  It was noted that the Veteran reported he had attended all necessary examinations and hearing requests and that he would not be attending the examination.  

In a statement dated in February 2013, the Veteran's brother reported that the Veteran complained to him about this neck and back difficulties soon after his release from service in 1964, and that over the years the Veteran's complaints and observable symptoms had worsened.  The Veteran's brother also indicated that the Veteran did not suffer from these conditions prior to going into the Army.

In a statement dated in February 2013, the Veteran reported that since before he separated from service in 1964, he suffered from neck and back symptoms which had worsened over the years.  He claimed that his neck and back symptoms began in service and had continued to worsen over the years.  

III. Analysis

1.  Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Spondylosis, spondylolisthesis, and degenerative disc disease are not listed under 38 C.F.R. § 3.309(a).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153. 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 


2. Discussion

The Veteran essentially contends that his problems with his cervical spine and lumbosacral spine began in service and have been continuous since service.  He contends he was in good health when he was a member of the U.S.A. boxing team in the 1960 Olympics, but that while serving in the Army from 1963 to 1964, he was injured, hospitalized in basic training, and treated at other military bases (including Fort Dix, Fort Sill, and Fort Hood) for back and neck injuries).  He contends that after his discharge from service in 1964, he submitted a disability claim to VA and was also examined in 1964, at Governor's Island and Brooklyn Naval Airbase, for his back and neck injuries from service.  He claims that the injury he suffered in March 1991 at work aggravated his back and neck problems from service.  He has also contended that since he was awarded worker's compensation and SSA disability benefits, he should also be awarded VA benefits.

The record clearly shows that the Veteran has current cervical and lumbosacral spine disabilities, most recently diagnosed as cervical spondylolisthesis and degenerative disc disease, and lumbar spondylosis.  Thus, he has current disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the Veteran's STRs, because his enlistment examination did not reveal any report or finding of any cervical or lumbosacral disabilities, he is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111.  VA must then consider whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran had any cervical or lumbosacral disability that preexisted service.  In that regard, the Board notes that although it is clear that the Veteran was a boxer prior to service, including participating in the 1960 Olympic Games, on his enlistment physical examination his upper extremities, lower extremities, spine, neck and neurological system were all normal.  On his Report of Medical History, prepared in conjunction with his enlistment examination, the Veteran noted no swollen or painful joints and no painful shoulder, and stated he was in excellent health.  Subsequent STRs do show that he had an onset of cervical and lumbosacral symptoms in service, but no diagnosis or disability was noted or diagnosed.  Further, at the time of his separation examination, the Veteran stated he had a twelve-year history of acute neck and back injuries resulting from boxing, and the physician reviewing the form noted that the Veteran had spasm in his neck secondary to hyperextension injuries from boxing that were in existence prior to service.  However, as noted above, the Veteran's entrance physical examination was essentially negative, and a physician's notation at separation of a neck problem that pre-existed service simply does not arise to the level of clear and unmistakable evidence of a pre-existing disability.  Thus, the Board concludes that the presumption of soundness has not been rebutted by clear and unmistakable evidence that the Veteran had a cervical and/or lumbosacral disability that preexisted service.  Thus, the Board must now consider whether the Veteran has a cervical and/or lumbosacral disability that was incurred in service.

As noted above, STRs from the Veteran's period of active duty show that he was treated for neck and back complaints, and while he was noted to have injury to his neck and back, there was no diagnosis of any neck or back disorder or disability.  His separation examination in April 1964 showed that his spine, upper extremities, lower extremities, neck and neurological system were clinically normal.  And while at the time of his separation examination, the Veteran stated he suffered from neck and back injuries aggravated while boxing in service, and that he had a twelve-year history of acute neck and back injuries resulting from boxing, he also denied swollen or painful joints or a painful shoulder and stated he had never worn a back brace or support.  Further, after service, in September 1968, the Veteran underwent an Army Reserves quadrennial examination, and while he stated that his health was poor due to back and neck injuries, that he had a painful shoulder or elbow, and had worn a back brace or support, he reported no swollen or painful joints.  

What is needed to establish service connection is competent medical evidence of a link between the Veteran's current cervical and lumbosacral disabilities and active service.  Of record are medical opinions for or against the Veteran's claim.  On VA examinations in June 2009 and December 2010, the examiner essentially opined that the Veteran's current lumbosacral and cervical disabilities were not related to his active service.  Further, in support of his claims, the Veteran submitted medical opinions from Dr. Vargas, dated in April 2002, and from Dr. Friedman, dated in January 2004.  

With regard to these conflicting opinions, the Board notes that when there is conflicting evidence in the record regarding whether the Veteran's currently claimed disorder is service-connected, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

With regard to the opinion from Dr. Vargas, who opined that the Veteran's neck x-rays suggested that there was a strong possibility that his neck degenerative joint could have been accelerated by injuries sustained from boxing during service in 1963 or 1964, the Board notes this opinion, while supportive of the Veteran's claim, is somewhat speculative and is framed in terms of "suggested" and "strong possibility", and is insufficiently probative as to findings that must be made with respect to this claim.  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Dr. Vargas's opinion only considers the Veteran's boxing history during active service, and not his boxing both before and after service, as noted in his statements and testimony in the record.  Similarly, the opinion from Dr. Friedman dated in January 2004 is only based on consideration of the "boxing injuries he sustained in 1963-64 while in the military", and does not note consideration of the Veteran's boxing prior and subsequent to service.  Thus, for the foregoing reasons, while these private opinions are favorable, the Board finds that the opinions from Dr. Vargas and Dr. Friedman lack probative value.

In reviewing the VA examiner's opinions, the Board notes that both opinions are definitive, note that a review of the claims folder was conducted, and are based on obtaining a history from, and physical examination of the Veteran.  The only exception is that the VA examiner's opinion did not specifically note consideration of the April 2002 opinion of Dr. Vargas, however, the December 2010 VA examiner's opinion did specifically note this opinion was considered.  Further, for each opinion, the VA examiner provided supporting rationale, including pointing to parts of the evidentiary record and the Veteran's medical history to support the opinion.  Thus, in weighing these conflicting medical provider opinions, the Board concludes that the one rendered by the VA examiner in December 2010 is more persuasive and probative than the opinions rendered by the private medical providers cited above, regarding the matter of whether the Veteran's current back and neck disabilities are related to service.  

With regard to any assertions by the Veteran that his current neck and/or back disabilities are related to service, the Board notes that while he is competent to report observable symptoms such as pain, the diagnoses of spondylolisthesis, spondylosis, and degenerative disc disease, and the etiology thereof, requires medical expertise.  These disorders are simply not the types of disabilities for which lay evidence may be competent.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  Moreover, the Veteran's lay contentions of a causal relationship between a current neck and/or back disability and active service are outweighed by the more probative VA opinion that was provided in 2010.

Finally, the Board notes that the Veteran did not report for the VA examination scheduled in January 2013.  In the prior remand, he was advised as to the potential consequences for failing to report for any scheduled examinations, to include resulting in the denial of his claim.  38 C.F.R. § 3.655.  While the Veteran's claims have been denied for the reasons set forth above, the Board acknowledges that the RO did attempt to schedule the Veteran for a VA examination in January 2013 with regard to these claims, but the Veteran refused to attend the examination.   

In light of this evidentiary posture, the Board finds that the preponderance of the evidence is against the claims for service connection for cervical and lumbosacral disabilities. Thus, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  supra. 


ORDER

Service connection for a lumbosacral spine disability is denied.

Service connection for a cervical spine disability is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends he has a right arm and hand disorder that stems from or was aggravated due to the rigors of boxing in service.  The record reflects he was a boxer during service and also when he was a civilian-both before and after service.  Service treatment records (STRs) show that in January 1964 the Veteran was seen for contusions of the right hand and arm, and in February 1964 he was treated for right hand and arm cellulitis, and right index finger cellulitis with lymphangitis.  

As noted above, in the prior remand of July 2012, the Board found that, although the Veteran was afforded a VA examination in December 2010, there were problems with the examiner's opinion.  In response to the July 2012 remand, a VA addendum opinion was obtained in January 2013, however, in the January 2013 addendum, the examiner only cited to the February 1964 in-service treatment date, and did not mention the January 1964 in-service treatment date.  Thus, a remand is necessary in order to obtain another addendum opinion which includes consideration of the January 1964 treatment date.  

By this remand, the Board in no way wishes to frustrate or prolong the appellate process.  The Board acknowledges the RO's attempt to schedule the Veteran for a VA examination January 2013 in conjunction with this appeal, followed by the Veteran's refusal to attend.  However, because of the deficiency cited above, a VA addendum opinion based only on review of the claims file is needed to specifically address the January 1964 STR which shows that the Veteran was seen for contusions of the right hand and arm.  The Board emphasizes that the July 2012 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall, , supra.  The Board's failure to ensure compliance would constitute error in this case.  Id.

Accordingly, this matter is hereby REMANDED for the following action:

1. Arrange for the VA medical physician who examined the Veteran in December 2010 and provided the January 2013 addendum opinion to review the claims file and provide an addendum opinion.  If that examiner is not available, undertake appropriate action to obtain the requested opinion from another appropriate VA physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated examiner. 

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right arm and/or right hand disability was incurred in or aggravated (i.e., permanently worsened) by service. 

In rendering the requested opinion, the examiner must consider and discuss  the Veteran's boxing history both prior to and during service and all of his in-service treatment, to specifically include the January 1964 in-service treatment record, and not just the February 1964 notation of treatment.  

If it is determined that there was in-service aggravation of any right hand and/or right arm disorder, the examiner must indicate whether this was due to an in-service event or if it was  due to the natural progression of the disorder.  

Complete, clearly-stated  rationale for all conclusions reached must be provided.  

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall,  11 Vet. App. at 268.

3. After completing the requested action (and any additional action deemed warranted),  readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

4.   If the benefit sought on appeal is not granted , furnish to the Veteran an appropriate  Supplemental Statement of the Case (SSOC) which addresses all evidence submitted and includes clear reasons and bases for all determinations, and afford him the appropriate  opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


